Citation Nr: 0813781	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  07-04 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for chronic fatigue 
syndrome/ fibromyalgia.

2.  Entitlement to service connection for Epstein-Barr 
syndrome, to include as secondary to chronic fatigue/ 
fibromyalgia.

3.  Entitlement to service connection for tropical disease or 
parasitic infection, chronic giardiasis.

4.  Entitlement to service connection for obstructive sleep 
apnea, to include as secondary to chronic fatigue/ 
fibromyalgia.

5.  Entitlement to service connection for restless leg 
syndrome, to include as secondary to chronic fatigue/ 
fibromyalgia.

6.  Entitlement to service connection for immune disorder, to 
include as secondary to chronic fatigue/ fibromyalgia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S. Richmond, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1981 to 
October 2002.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Columbia, South Carolina.  In 
September 2004, the RO denied service connection for Epstein-
Barr syndrome, chronic fatigue syndrome, and fibromyalgia.  
The veteran submitted a statement in March 2005 continuing to 
assert service connection for Epstein-Barr syndrome, chronic 
fatigue syndrome, and fibromyalgia.  Although he did not 
state that he was disagreeing with the September 2004 rating 
decision, he specifically noted that his original service 
connection claim was filed in May 2004.  This shows the 
veteran desired to continue his original claim and was not 
filing a new claim in March 2005.  Therefore, the March 2005 
statement is considered a valid notice of disagreement with 
the September 2004 rating decision.  The RO denied service 
connection for obstructive sleep apnea, restless leg 
disorder, and tropical disease or parasitic infection, 
chronic giardiasis in September 2005, and also continued the 
denial of service connection for Epstein-Barr syndrome, 
chronic fatigue syndrome, and fibromyalgia.  The claims file 
subsequently was transferred to the RO in Reno, Nevada.  

In February 2008, the veteran testified before the 
undersigned Veterans Law Judge at a Board hearing at the RO.  
A transcript of the hearing is of record.

On April 10, 2008, this appeal was advanced on the Board's 
docket pursuant to 38 U.S.C.A. § 7107 and 38 C.F.R. 
§ 20.900(c). 


FINDINGS OF FACT

1.  Resolving all doubt, the competent medical evidence of 
record relates the veteran's chronic fatigue syndrome, 
fibromyalgia, and tropical disease or parasitic infection, 
chronic giardiasis to his service.

2.  Resolving all doubt, the competent medical evidence 
relates the veteran's Epstein-Barr syndrome, obstructive 
sleep apnea, restless leg syndrome, and immune disorder to 
the service-connected chronic fatigue syndrome and 
fibromyalgia.


CONCLUSIONS OF LAW

1.  Chronic fatigue syndrome/ fibromyalgia was incurred in 
service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.102, 3.303 (2007).

2.  Tropical disease or parasitic infection, chronic 
giardiasis was incurred in service. 38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.102, 3.303 (2007).

3.  Epstein-Barr syndrome is proximately due to service-
connected chronic fatigue syndrome/ fibromyalgia. 38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.102, 3.310 (2007).

4.  Obstructive sleep apnea is proximately due to service-
connected chronic fatigue syndrome/ fibromyalgia. 38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.102, 3.310 (2007).

5.  Restless leg syndrome is proximately due to service-
connected chronic fatigue syndrome/ fibromyalgia. 38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.102, 3.310 (2007).

6.  An immune disorder is proximately due to service-
connected chronic fatigue syndrome/ fibromyalgia. 38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.102, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for Epstein-Barr virus, 
chronic fatigue syndrome, and fibromyalgia.  He states that 
he felt tired during his military career but just thought it 
was stress and his busy work schedule.  He also mentioned 
that he had slightly elevated liver enzymes since he got a 
parasite in the Philippines during service in 1985 and that 
this caused his viral syndrome.  He indicated that he was 
being followed by a rheumatologist who was evaluating him for 
chronic fatigue syndrome and/or fibromyalgia.

He contends that the obstructive sleep apnea, restless leg 
syndrome, and immune disorder are secondarily related to 
chronic fatigue syndrome and fibromyalgia.

The veteran's spouse also submitted statements and testimony 
that she observed that the veteran was much more tired after 
service and complained a lot about sore joints, restless leg 
syndrome, and sleep problems.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A§§ 1110, 1131.  "Service connection" basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

In addition, service connection can be granted on a secondary 
basis.  Except as provided in 38 C.F.R. § 3.300(c), 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A post-service May 2004 private laboratory report shows a 
positive test result for Epstein-Barr virus.  The report 
noted that the positive results suggested recent or chronic-
active infection.  A later May 2004 private medical record 
shows a past medical history of sleep apnea, elevated liver 
enzymes, and parasitic infection.  The assessment was 
arthralgias involving the feet, legs, and knees, with 
generalized fatigue.  A September 2004 private sleep study 
record shows an impression of mild obstructive sleep apnea 
syndrome.  In March 2005, a private medical record shows an 
assessment of fibromyalgia syndrome.  A January 2006 private 
medical record shows an assessment of chronic fatigue and 
diffuse myalgic pain syndrome and restless leg syndrome.  A 
January 2008 private medical statement also notes the veteran 
had an immune disorder.

The service medical records show the veteran had complaints 
of stomach cramps, nausea, indigestion, and myalgia in 
January 1983.  The examiner thought it was a reaction to a 
typhoid inoculation shot.  A September 1983 medical record 
shows the veteran continued to have an upset stomach; the 
report noted he had passed what might be blood clots.  A June 
1984 medical record shows complaints of flu-like symptoms for 
two days; he felt better on examination.  The assessment was 
status post viral syndrome.  In May 1985, the veteran had 
complaints of an upset stomach.  A June 1985 medical record 
notes he had complaints of stomach problems for two to four 
weeks that initially started with diarrhea.  The assessment 
was probable functional bowel disease.  An October 1985 
medical record shows the veteran reported intermittent 
diarrhea, flatulence, epigastric pain, and foul-smelling pale 
stools since his return from the Philippines in May 1985.  
The impression was possible giardiasis.  He was given a 
therapeutic trial of Metronidazole.  In November 1985, a 
medical record shows chronic diarrhea, bloating, and excess 
gas.  The provisional diagnosis was functional bowel syndrome 
versus unknown diagnosis.  A December 1986 periodic flying 
examination report notes the veteran had chronic 
gastroenteritis from May 1985 to present and had a possible 
guardia or other parasite infection.  He was treated with 
Flagel for 10 days, then again for two weeks.  He had some 
relief with medication but states he was constantly 
uncomfortable and symptomatic.  A separate December 1986 
medical record shows an assessment of recurrent guardia.  An 
October 1987 medical record notes a continued assessment of 
viral gastroenteritis.  

There were no diagnoses of the remaining claimed disabilities 
in service, although the veteran was treated for problems in 
his shoulders, knees, and right ankle due to injuries.

As the record shows current diagnoses of chronic diseases and 
treatment for a virus infection possibly caused by a parasite 
in service, the determinative issue is whether these are 
related.

A private physician submitted a letter in January 2008 noting 
that she had practiced medicine for 10 years and specialized 
in internal medicine and rheumatology.  She noted that she 
had personally examined the veteran and thoroughly reviewed 
all of his service medical records for his service from 
August 1981 to November 2002.  The physician stated that in 
her professional medical opinion, using sound medical 
principles found in medical treatises, she was absolutely 
positive that he had service-connected chronic fatigue 
syndrome and fibromyalgia syndrome.  In addition, the 
physician stated that she was also extremely confident that 
the veteran's obstructive sleep apnea, restless leg syndrome, 
immune disorder, and Epstein-Barr syndrome were mostly likely 
service-connected on a secondary basis.  

The physician noted that conditions that have been proposed 
by the Centers for Disease Control (CDC) to trigger the 
development of chronic fatigue syndrome include virus 
infection or other transient traumatic conditions, stress, 
and toxins.  Likewise, the CDC reportedly states that the 
causes and/or risks for fibromyalgia syndrome are unknown but 
that the following things have been loosely associated with 
the disease: stressful or traumatic events, repetitive 
injuries, illness (e.g., viral infections), and genetic 
predisposition.  The physician noted that the veteran 
acquired all of these precipitating causes while he was in 
service.  The physician further noted that the most current 
research printed in the Journal of Clinical Pathology in 
October 2007 linked chronic fatigue syndrome to a stomach 
virus.  Specifically, enteroviruses, which infect the bowel, 
cause severe but short-lasting respiratory and gut 
infections.  There reportedly are more than 70 different 
types, and they head for the central nervous system, heart, 
and muscles.  Additionally, the researchers found that viral 
infections, such as Epstein Barr virus, cytomegalovirus, and 
parvovirus, among others produce many of the symptoms 
associated with chronic fatigue syndrome.  Most importantly, 
the researchers found that in a significant proportion of 
patients, the initial infection had occurred many years 
earlier.  The physician noted that the veteran had documented 
viral syndrome from 1984 (since his parasite infection) to 
present.  

The physician found that research proved that one thing is 
clear: Diagnosis of chronic fatigue syndrome and fibromyalgia 
syndrome was a difficult proposition and the association of 
causal factors accumulated over time and ultimately lead to a 
diagnosis (if a diagnosis was ever made) via the process of 
elimination of other diseases.  Therefore, it was the 
physician's opinion that the veteran's symptomatology of 
causal conditions (proven in his military records) began many 
years before the diagnosis was made, and in fact, he had 
undiagnosed chronic fatigue syndrome and fibromyalgia 
syndrome while he was in service.

The physician went on to note that the veteran had other 
precipitating causes in addition to the parasite infection in 
service that could trigger development of chronic fatigue 
syndrome and fibromyalgia syndrome, including allergies, 
persistent nasal symptoms, and ear infections, headaches, 
illness or injury that causes trauma to the body (sinus 
surgery, two knee surgeries, shoulder surgery), and 
psychological stress or distress (multi-psychosocial 
stressors including his first wife being diagnosed with 
cancer and dying in August 1996).  
 
These findings are in fact noted in the medical records, as 
the physician reports.

The same physician submitted letters outlining similar 
opinions in March 2005 and August 2006.  These are the only 
medical opinions of record addressing the etiology of the 
veteran's claimed conditions; and there is no medical 
evidence to rebut these opinions.  The Board also is not free 
to substitute its own judgment for that of a competent 
medical expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

The medical evidence shows diagnoses of Epstein-Barr syndrome 
and sleep apnea two years after service, fibromyalgia three 
years after service, continued complaints of fatigue, chronic 
pain, and stomach problems since service, and a medical 
opinion relating the fibromyalgia, chronic fatigue syndrome, 
and parasitic infection diagnoses to service, and the rest of 
the diseases to the fibromyalgia and chronic fatigue 
syndrome.  The veteran is competent to testify as to 
symptoms, which he can observe, such as stomach problems, 
chronic pain, and chronic fatigue; and there is no reason 
shown to doubt his credibility.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

As all the competent medical evidence is in favor of service 
connection, and there is no medical evidence to the contrary 
, all doubt is resolved in the veteran's favor; and service 
connection for Epstein-Barr syndrome, chronic fatigue 
syndrome, fibromyalgia, tropical disease or parasitic 
infection, chronic giardiasis, obstructive sleep apnea, 
restless leg syndrome, and immune disorder is warranted.  
38 C.F.R. § 3.102.

The veteran's service connection claims have been considered 
with respect to VA's duty to notify and assist.  Given the 
favorable outcome noted above, no conceivable prejudice to 
the veteran could result from this adjudication.  See Bernard 
v. Brown, 4 Vet. App. 384, 393 (1993). 


ORDER

Entitlement to service connection for chronic fatigue 
syndrome/ fibromyalgia is granted, subject to the rules and 
payment of monetary benefits.

Entitlement to service connection for Epstein-Barr syndrome 
is granted, subject to the rules and payment of monetary 
benefits.

Entitlement to service connection for tropical disease or 
parasitic infection, chronic giardiasis is granted, subject 
to the rules and payment of monetary benefits.

Entitlement to service connection for obstructive sleep apnea 
is granted, subject to the rules and payment of monetary 
benefits.

Entitlement to service connection for restless leg syndrome 
is granted, subject to the rules and payment of monetary 
benefits.

Entitlement to service connection for immune disorder is 
granted, subject to the rules and payment of monetary 
benefits.



______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


